EXHIBIT 10.2


AMENDMENT
TO
CONVERTIBLE NOTE AGREEMENT


THIS AMENDMENT TO CONVERTIBLE NOTE AGREEMENT (the “Amendment”) is entered into
as the ___ day of September, 2010, by and between Neonode, Inc., a Delaware
Company (the “Company”), and the entity set forth on the signature page below
(the “Investor”).
 
WHEREAS, the Company and the Investor entered into a Convertible Note Agreement
dated as of _______ ___, 2009 (the “Agreement”); and
 
WHEREAS, pursuant to the Agreement (a) the Investor provided the Company with a
convertible loan in amount set forth in Exhibit 1 hereto (the “Convertible
Loan”); (b) the Company delivered to the Investor a convertible note in the
amount of the Convertible Loan (the “Note”); and (c) the Company issued to the
Investor the number of warrants set forth in Exhibit 1 hereto (the “Current
Warrants”) to purchase fully-paid and non-assessable restricted shares of common
stock of the Company, at a price of $0.04 per share (the “Warrant Shares”); and


WHEREAS, the Company and the Investor wish to amend the terms of the Agreement
in accordance with the terms and conditions set forth herein;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.           Definitions.


All capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.


2.           The Note.


2.1           Section 1.4 of the Agreement shall be amended such that the Due
Date for the Note shall be extended to and including June 30, 2011.


2.2           Exhibit B of the Agreement (the “Note”) shall be amended such that
the “Maturity Date” in the exhibit shall be June 30, 2011.


3.           Miscellaneous.
 
3.1           Each of the parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of this Amendment and the intentions of the
parties as reflected thereby.
 
3.2           This Amendment shall be governed by and construed according to the
laws of the State of New York, without regard to the conflict of laws provisions
thereof.  Any action brought by either party against the other concerning the
transactions contemplated by this Amendment shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York
 
 
1

--------------------------------------------------------------------------------

 
 
3.3           Except as otherwise expressly limited herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors, and administrators of the parties hereto.
 
3.4           Except as specifically amended by this Amendment, the Agreement
shall remain in full force and effect.  In the event of any inconsistency or
conflict between the Agreement and this Amendment, the terms and conditions of
this Amendment shall govern and control.  This Amendment, along with the
Agreement, constitute the full and entire understanding and agreement between
the parties with regard to the subject matters hereof and thereof and supersede
any prior agreement, understanding, or contract, written or oral, with respect
to the subject matter hereof and thereof.
 
3.5           No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Amendment, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Amendment or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.
 
3.6           If any provision of this Amendment is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Amendment and the remainder of this Amendment shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Amendment
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction.
 
3.7           This Amendment may be executed in counterparts, each of which when
executed and delivered shall be deemed to be an original, and all of which when
taken together shall constitute but one and the same instrument


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.
 

 The Company    The Investor                                Name:      Name:   
               Title:       Title:                  Date:      Date:    

 
 
List of Exhibits:


Exhibit 1:                      Investor Details
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


INVESTOR DETAILS






Investor Name
Address
Amount of Convertible Loan
No. of Warrants
       

 
 
 
3